Gray, J.
Every term of the superior court in Suffolk for criminal business is required by law to be begun and held on the first Monday of the month. Gen. Sts. c. 114, § 16. . That day in July 1870 having been the fourth day of July, the court could not indeed be opened, except for the purpose of entering or continuing cases, or adjourning. Gen. Sts. c. 122, § 4. But the caption of the indictment merely shows the day on which the term was begun and held, not the day of the return of the particular indictment, and is in the same form upon all the indictments returned at any time during the term. Commonwealth v. Colton, 11 Gray, 1. The record does not therefore show that this indictment was returned on the fourth day of July, and the ground of the motion to quash fails.

Exceptions overruled.